Exhibit 10.1

AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT

THIS AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT (this “Agreement”), dated as of
October 31, 2011, is entered into by and among Trailer Bridge, Inc.
(“Borrower”), the financial institutions from time to time party to the Loan
Agreement (as defined below) as lenders (collectively, the “Lenders”) and Wells
Fargo Bank, N.A., in its capacity as agent (in such capacity, “Agent”) for
itself the Lenders.

W I T N E S S E T H:

WHEREAS, Agent, Lenders and Borrower have entered into financing arrangements
pursuant to which Agent and Lenders have made and may hereafter make loans and
other financial accommodations to Borrower as set forth in (1) the Loan and
Security Agreement, dated April 23, 2004, by and among Agent, Lenders and
Borrower (as the same now exists and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
(2) all other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”);

WHEREAS, certain Specified Defaults have occurred and are continuing under the
Financing Agreements;

WHEREAS, as and to the extent provided in the Forbearance Agreement, dated as of
October 15, 2011, by and among Borrower, Agent and Lenders (the “Forbearance
Agreement”)Agent and Lenders have agreed to forbear from exercising their rights
and remedies under the Financing Agreements as a result of the occurrence of the
Specified Defaults; and

WHEREAS, Borrower has requested, among other things, that Agent and Lenders
continue to forbear from exercising their rights and remedies under the
Financing Agreements as a result of the occurrence of the Specified Defaults and
make certain other amendments to the Financing Agreements.

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:

 

SECTION 1. DEFINITIONS.

1.1 Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below and the Financing Agreements shall be
deemed and are hereby amended to include, in addition to and not in limitation
of all other definitions, each of the following definitions:

(a) “Amendment No. 1 to Term Loan Forbearance Agreement” shall mean an amendment
to the Term Loan Forbearance Agreement, in form and substance satisfactory to
Agent and Lenders, duly executed by Borrower with respect to certain defaults
arising under the Term B Loan Financing Documents.



--------------------------------------------------------------------------------

1.2 Interpretation. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Forbearance Agreement.

 

SECTION 2. AMENDMENTS.

2.1 Forbearance Termination Date. Section 1.1(b) of the Forbearance Agreement is
hereby amended by deleting the reference to “October 31, 2011” and substituting
“November 14, 2011” therefor.

2.2 Dip Budget. Section 4.4 of the Forbearance Agreement is hereby amended by
deleting the reference to “October 28, 2011” and substitution “November 3, 2011”
therefor.

 

SECTION 3. ACKNOWLEDGMENTS.

3.1 Acknowledgment of Obligations. Borrower hereby acknowledges confirms and
agrees that (a) as of the close of business on October 31, 2011 the aggregate
outstanding principal amount of the Obligations is $4,891,702.88, (b) such
amount, together with all interest accrued and accruing thereon, and all fees,
costs, expenses and other charges now or hereafter payable by Borrower to Agent
and Lenders under the Financing Agreements, is unconditionally owing by the
Borrower to Agent and Lenders without offset, defense or counterclaim of any
kind, nature or description whatsoever and (c) its obligation and liability for
the payment and performance of the Obligations pursuant to the Financing
Agreements is unconditionally owing to Agent and Lenders without offset, defense
or counterclaim of any kind, nature or description whatsoever.

3.2 Acknowledgment of Security Interests. Borrower hereby acknowledges, confirms
and agrees that Agent, for the benefit of itself and Lenders, has and shall
continue to have valid, enforceable and perfected liens upon and security
interests in the Collateral and all other assets and properties of Borrower upon
or in which Agent, for the benefit of Lenders, has been granted or holds a lien
or security interest.

3.3 Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (a) each Financing Agreement has been duly executed and delivered
by Borrower to Agent and Lenders and is in full force and effect as of the date
hereof, (b) the agreements and obligations of Borrower in the Financing
Agreements constitute the legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with the terms thereof, and Borrower
has no valid defense to the enforcement of such obligations, and (c) Agent and
the Lenders are and shall be entitled to the rights, remedies and benefits
provided for in the Financing Agreements.

3.4 Acknowledgment of Specified Defaults. Borrower acknowledges, confirms and
agrees that (a) each of the Specified Defaults has occurred and is continuing,
(b) each of the Specified Defaults constitutes an Event of Default under the
Financing Agreements and (c) in the absence of this Agreement, the occurrence of
the Specified Defaults entitles Agent and Lenders to exercise their rights and
remedies under the Financing Agreements, applicable law and otherwise,
including, without limitation, their right to declare all Obligations to be
immediately due and payable.

 

2



--------------------------------------------------------------------------------

SECTION 4. BOARD ACCESS AND COOPERATION.

4.1 Board Access and Reporting Rights. Borrower shall cause its board of
directors to provide, at a minimum, weekly updates to Agent and/or its designees
concerning all matters relating to the Borrower’s business, including, without
limitation, the Borrower’s financial plan, refinancing and/or recapitalization
efforts and proposed acquisitions and mergers involving the Borrower and/or its
assets, with such updates being in form and substance acceptable to Agent.
Borrower shall send to Agent or such designees all of the notice, information
and other materials that are distributed to the directors of Borrower in
connection with any board meeting and shall provide Agent or such designees with
a notice and agenda of each board meeting all at the same time and in the same
manner as such notices, agenda, information and other materials are provided to
the members of Borrower’s board of directors. Agent and/or its designees shall
have access to each board member of the Borrower for purposes of obtaining
information relative to Borrower’s financial plan and business operations, and
Borrower shall be responsible to facilitate such access, including, without
limitation, providing Agent and/or its designees with telephone and other
contact information for each such board member.

4.2 Cooperation. Borrower shall, and shall cause its management and employees
to, at all times cooperate fully and completely with Agent and Lenders and
provide Agent and Lenders and the Consultant full and complete access to all
books and records, employees and personnel and premises of the Borrower.

 

SECTION 5. ADDITIONAL EVENTS OF DEFAULT.

Borrower acknowledges, confirms and agrees that any failure of Borrower to
comply with the covenants, conditions and agreements contained in this Agreement
shall constitute an Event of Default under this Agreement and the other
Financing Agreements and shall not be subject to any cure or grace period.

 

SECTION 6. ADDITIONAL FORBEARANCE FEE.

In addition to all other fees, charges, interest and expenses payable by
Borrower to Agent and Lenders under the Financing Agreements, including the
initial forbearance fee payable pursuant to the Forbearance Agreement, as an
inducement for Agent and Lenders to enter into this Agreement and in
consideration of the covenants and agreements of Agent and Lenders contained
herein, Borrower shall pay to Agent, for the benefit of Lenders, an additional
forbearance and amendment fee in the amount of $20,000, which fee shall be fully
earned as of and payable on the date of this Agreement and may be charged to any
loan account of Borrower.

 

SECTION 7. REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the continuing covenants and agreements at any time made by the
Borrower to Agent and Lenders pursuant to the Financing Agreements, Borrower
represents, warrants and covenants with and to Agent and Lenders as follows
(which representations, warranties and covenants are continuing and shall
survive the execution and delivery hereof):

7.1 New Containers. Borrower has recently purchased not less than two hundred
(200) new containers (the “New Containers”) which are and shall form and be a
part of the Forbearance Collateral, and such New Containers are and shall be
free and clear of all other liens, security interests, claims or other
encumbrances, including, without limitation, any lien, security interest, claim
or other encumbrance in favor of the Senior Secured Note Trustee or relating to
the Senior Secured Notes.

 

3



--------------------------------------------------------------------------------

7.2 Authorization, Execution and Delivery. This Agreement has been duly
authorized, executed and delivered by all necessary action on the part of
Borrower, and the agreements and obligations of Borrower contained herein
constitute legal, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms.

7.3 Accuracy of Existing Representations and Warranties. All of the material
representations and warranties set forth in the Financing Agreements, each as
amended hereby, are true and correct in all material respects on and as of the
date hereof as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such date.

7.4 No Default. As of the date of this Agreement and after giving effect hereto,
no default or Event of Default exists or has occurred and is continuing other
than the Specified Defaults.

 

SECTION 8. RELEASE AND COVENANT NOT TO SUE.

8.1 Release.

(a) In consideration of the agreements of Agent and Lenders contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, on behalf of itself and its successors,
assigns and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Agent, Lenders, their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (the Agent,
Lenders and all such other parties being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower or its successors, assigns or other legal
representatives, may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any nature, cause or
thing whatsoever which arises at any time on or prior to the day and date of
this Agreement, in connection with the Financing Agreements, as amended and
supplemented through the date hereof.

 

4



--------------------------------------------------------------------------------

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final and unconditional nature of the release set forth above.

8.2 Covenant Not to Sue. Borrower, on behalf of itself and its successors,
assigns and other legal representatives, hereby absolutely, unconditionally and
irrevocably covenants and agrees with each Releasee that Borrower will not sue
(at law, in equity, in any regulatory proceeding or otherwise) any Releasee on
the basis of any Claim released, remised and discharged pursuant to Section 8.1
above. If Borrower violates the foregoing covenant, Borrower agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

 

SECTION 9. CONDITIONS TO EFFECTIVENESS

The effectiveness of the forbearance made pursuant to this Agreement shall be
subject to the receipt by Agent of an original (or electronic copy) of (a) this
Agreement, duly authorized, executed and delivered by Borrower and (b) Amendment
No. 1 to Term Loan Forbearance Agreement, in form and substance satisfactory to
Agent, duly authorized, executed and delivered by Borrower.

 

SECTION 10. Provisions of General Application

10.1 Effect of this Agreement. Except as modified pursuant hereto, no other
changes or modifications to the Financing Agreements are intended or implied and
in all other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date hereof. To
the extent of conflict between the terms of this Agreement and the other
Financing Agreements, the terms of this Agreement shall control.

10.2 Binding Agreement; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of Agent, Lenders, Borrower and their
respective successors and assigns. This Agreement is solely for the benefit of
Agent, Lenders, Borrower and their respective successors and assigns, and no
other person shall have any right, benefit, priority or interest under, or
because of the existence of, this Agreement.

10.3 Costs and Expenses. In addition to all other fees and expenses payable by
the Borrower to Agent and Lenders under the Financing Agreements, Borrower shall
reimburse Agent and the Lenders for all costs and expenses, including legal fees
and expenses, incurred by Agent and the Lenders in the structuring, negotiation,
arrangement or preparation of this Agreement and the agreements, documents
and/or instruments to be executed in connection herewith or contemplated hereby.

 

5



--------------------------------------------------------------------------------

10.4 Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Agreement.

10.5 Governing Law. The validity, interpretation and enforcement of this
Agreement whether in contract, tort, equity or otherwise, shall be governed by
the internal laws of the State of Florida but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida.

10.6 Waiver of Jury Trial. Borrower hereby irrevocably waives any right to trial
by jury of any claim, demand, action or cause of action arising under this
agreement or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this agreement or the transactions
contemplated hereby, in each instance whether now existing or hereafter arising
and whether in contract, tort, equity or otherwise.

10.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telefacsimile or other method of electronic transmission shall
have the same force and effect as the delivery of an original executed
counterpart of this Agreement. In making proof of this Agreement, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties thereto.

[REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

AGENT     BORROWER WELLS FARGO BANK, N.A.     TRAILER BRIDGE, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

LENDERS       WELLS FARGO BANK, N.A.      

By:

 

 

      Name:  

 

      Title:  

 

     

Signature Page to Amendment No. 1

Forbearance Agreement